Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 1 of 11




                Exhibit 16
Receiver Blanks | Bureau of Alcohol, Tobacco, Firearms and Explosives
                           Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 2 of 11

                                                     WHO WE ARE          WHAT WE DO             RESOURCES                                
                                                                                                                                        Search




   Home                                                                                                                       Español



  Q&As Home                               Receiver Blanks
  Firearms Q&As                           Answers to some common questions specific to receivers known as 80% receivers or unfinished
                                          receivers.
  Explosives Q&As
                                          Are some items being marketed as non-firearm "unfinished" or "80%" receivers
  Alcohol & Tobacco Q&As                  actually considered firearms?

  Asset Forfeiture Q&As                   When does a receiver need to have markings and/or serial numbers?
                                          What is an “80%” or “unfinished" receiver?
  Careers Q&As
                                          Have firearms made from unmarked receiver blanks been recovered after being
  All Q&As by Category
                                          used in a crime?
                                          Is ATF aware of the receiver blanks, commonly referred to as 80% receivers?
                                          Can functioning firearms made from receiver blanks be traced?
                                          Are “80%” or “unfinished” receivers illegal?
                                          Are there restrictions on who can purchase receiver blanks?




https://www.atf.gov/qa-category/receiver-blanks[9/21/2020 11:35:01 AM]
Are some items being marketed as non-firearm "unfinished" or "80%" receivers actually considered firearms? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                            Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 3 of 11

                                                      WHO WE ARE                 WHAT WE DO                  RESOURCES                                     
                                                                                                                                                          Search




   Home » What We Do » Mission Areas » Firearms                                                                                                   Español



  Firearms Home                            Are some items being marketed as non-
                                           firearm "unfinished" or "80%" receivers
                                           actually considered firearms?
  Tools & Services for Law
  Enforcement

  Tools & Services for
  Firearms Industry                        Yes. In some cases, items being marketed as “unfinished” or “80%” receivers do actually meet the
                                           definition of a “firearm” as defined in the Gun Control Act (GCA).
  Rules and Regulations
                                           If you are unsure about whether an item you are planning to buy or sell is considered a firearm
  Firearms Forms                           under the GCA, please contact ATF’s Firearms and Ammunition Technology Division (FATD) by
                                           email at fire_tech@atf.gov or by phone at 304-616-4300.
  Firearms Publications
                                                                                                                           Last Reviewed June 24, 2020
  Firearms Q&As




https://www.atf.gov/firearms/qa/are-some-items-being-marketed-non-firearm-unfinished-or-80-receivers-actually-considered[9/21/2020 11:35:13 AM]
When does a receiver need to have markings and/or serial numbers? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                            Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 4 of 11

                                                     WHO WE ARE                  WHAT WE DO                  RESOURCES                    
                                                                                                                                         Search




   Home » What We Do » Mission Areas » Firearms                                                                                   Español



  Firearms Home                            When does a receiver need to have markings
  Tools & Services for Law
                                           and/or serial numbers?
  Enforcement
                                           Receivers that meet the definition of a “firearm” must have markings, including a serial number.
                                           See 27 CFR § 478.92, Firearm manufacturers marking requirements.
  Tools & Services for
                                                                                                              Last Reviewed February 6, 2020
  Firearms Industry

  Rules and Regulations

  Firearms Forms

  Firearms Publications

  Firearms Q&As




https://www.atf.gov/firearms/qa/when-does-receiver-need-have-markings-andor-serial-numbers[9/21/2020 11:35:49 AM]
What is an “80%” or “unfinished" receiver? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                            Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 5 of 11

                                                     WHO WE ARE                  WHAT WE DO         RESOURCES                               
                                                                                                                                           Search




   Home » What We Do » Mission Areas » Firearms                                                                                     Español



  Firearms Home                            What is an “80%” or “unfinished" receiver?
  Tools & Services for Law                 “80% receiver,” “80% finished,” “80% complete” and “unfinished receiver” are all terms referring to
  Enforcement                              an item that some may believe has not yet reached a stage of manufacture that meets the
                                           definition of "firearm frame" or "receiver" according to the Gun Control Act (GCA). These are not
  Tools & Services for                     statutory terms and ATF does not use or endorse them.
  Firearms Industry                                                                                            Last Reviewed February 6, 2020

  Rules and Regulations

  Firearms Forms

  Firearms Publications

  Firearms Q&As




https://www.atf.gov/firearms/qa/what-“80”-or-“unfinished-receiver[9/21/2020 11:36:14 AM]
Have firearms made from unmarked receiver blanks been recovered after being used in a crime? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                            Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 6 of 11

                                                     WHO WE ARE                  WHAT WE DO                  RESOURCES                                 
                                                                                                                                                      Search




   Home » What We Do » Mission Areas » Firearms                                                                                                  Español



  Firearms Home                            Have firearms made from unmarked
                                           receiver blanks been recovered after being
                                           used in a crime?
  Tools & Services for Law
  Enforcement

  Tools & Services for
  Firearms Industry                        Yes. Firearms that began as receiver blanks have been recovered after shooting incidents, from
                                           gang members, and from prohibited people after they have been used to commit crimes.
  Rules and Regulations
                                                                                                                       Last Reviewed February 6, 2020
  Firearms Forms

  Firearms Publications

  Firearms Q&As




https://www.atf.gov/firearms/qa/have-firearms-made-unmarked-receiver-blanks-been-recovered-after-being-used-crime[9/21/2020 11:36:25 AM]
Is ATF aware of the receiver blanks, commonly referred to as 80% receivers? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                            Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 7 of 11

                                                      WHO WE ARE                  WHAT WE DO                 RESOURCES                        
                                                                                                                                             Search




   Home » What We Do » Mission Areas » Firearms                                                                                      Español



  Firearms Home                            Is ATF aware of the receiver blanks,
  Tools & Services for Law
                                           commonly referred to as 80% receivers?
  Enforcement
                                           Yes. ATF routinely collaborates with the firearms industry and law enforcement to monitor new
                                           technologies and current manufacturing trends that could potentially impact the safety of the public.
  Tools & Services for
                                                                                                              Last Reviewed February 6, 2020
  Firearms Industry

  Rules and Regulations

  Firearms Forms

  Firearms Publications

  Firearms Q&As




https://www.atf.gov/firearms/qa/atf-aware-receiver-blanks-commonly-referred-80-receivers[9/21/2020 11:37:03 AM]
Can functioning firearms made from receiver blanks be traced? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                            Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 8 of 11

                                                      WHO WE ARE                 WHAT WE DO                  RESOURCES                            
                                                                                                                                                 Search




   Home » What We Do » Mission Areas » Firearms                                                                                           Español



  Firearms Home                            Can functioning firearms made from
  Tools & Services for Law
                                           receiver blanks be traced?
  Enforcement
                                           ATF is able to successfully trace most crime guns to the first retail purchaser. ATF starts with the
  Tools & Services for                     manufacturer and goes through the entire chain of distribution to find who first bought the firearm
  Firearms Industry                        from a licensed dealer.

  Rules and Regulations                    Because receiver blanks do not have markings or serial numbers, when firearms made from such
                                           receiver blanks are found at a crime scene, it is usually not possible to trace the firearm or
  Firearms Forms                           determine its history, which hinders crime gun investigations and jeopardizes public safety.

  Firearms Publications                                                                                               Last Reviewed February 6, 2020

  Firearms Q&As




https://www.atf.gov/firearms/qa/can-functioning-firearms-made-receiver-blanks-be-traced[9/21/2020 11:37:17 AM]
Are “80%” or “unfinished” receivers illegal? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                            Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 9 of 11

                                                      WHO WE ARE                  WHAT WE DO          RESOURCES                                   
                                                                                                                                              Search




   Home » What We Do » Mission Areas » Firearms                                                                                       Español



  Firearms Home                            Are “80%” or “unfinished” receivers illegal?
  Tools & Services for Law
  Enforcement                              Receiver blanks that do not meet the definition of a "firearm" are not subject to regulation under the
                                           Gun Control Act (GCA). ATF has long held that items such as receiver blanks, "castings" or
  Tools & Services for                     "machined bodies" in which the fire-control cavity area is completely solid and un-machined have
  Firearms Industry                        not reached the "stage of manufacture" which would result in the classification of a firearm
                                           according to the GCA.
  Rules and Regulations
                                           The following three photos are provided as examples. The first receiver has a solid, un-machined
                                           fire-control cavity area with no holes or dimples for the selector, trigger, or hammer pins. It does
  Firearms Forms
                                           not meet the GCA definition of a firearm. The second receiver, shown from the top, likewise has a
  Firearms Publications                    solid, un-machined fire-control cavity area. It does not meet the GCA definition of a firearm. The
                                           third receiver has a partially machined fire-control cavity and does meet the GCA definition of a
  Firearms Q&As                            firearm.




https://www.atf.gov/firearms/qa/are-“80”-or-“unfinished”-receivers-illegal[9/21/2020 11:37:52 AM]
Are “80%” or “unfinished” receivers illegal? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                           Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 10 of 11




https://www.atf.gov/firearms/qa/are-“80”-or-“unfinished”-receivers-illegal[9/21/2020 11:37:52 AM]
Are there restrictions on who can purchase receiver blanks? | Bureau of Alcohol, Tobacco, Firearms and Explosives
                           Case 3:20-cv-06761-JSC Document 1-16 Filed 09/29/20 Page 11 of 11

                                                      WHO WE ARE                   WHAT WE DO                  RESOURCES                       
                                                                                                                                              Search




   Home » What We Do » Mission Areas » Firearms                                                                                         Español



  Firearms Home                             Are there restrictions on who can purchase
  Tools & Services for Law
                                            receiver blanks?
  Enforcement
                                            The Gun Control Act (GCA) does not impose restrictions on receiver blanks that do not meet the
  Tools & Services for                      definition of a “firearm.”
  Firearms Industry
                                            Please note that some items marketed as non-firearm "unfinished" or "80%" receivers are actually
  Rules and Regulations                     considered firearms.

  Firearms Forms                                                                                                      Last Reviewed June 24, 2020

  Firearms Publications

  Firearms Q&As




https://www.atf.gov/firearms/qa/are-there-restrictions-who-can-purchase-receiver-blanks[9/21/2020 11:38:05 AM]
